Citation Nr: 1416493	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  12-32 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for coronary artery disease, status post heart attack.


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to July 1969 and from December 1972 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In May 2013, the Veteran testified at a hearing at the RO (Travel Board hearing) before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay that inevitably will result from the additional remand of this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

During his May 2013 hearing, the Veteran testified that he had received treatment from St. Rose Hospital, Nellis Air Force Base, Green Valley Community Based Outpatient Clinic, Southwest Primary Care Clinic, and Northwest Primary Care Clinic.  The Board notes that there was a formal finding that records from Mike O'Callaghan Federal Hospital at Nellis Air Force Base were unavailable for review.  However, treatment records from the remaining places do not appear to be complete, therefore they should be obtained on remand.

The Veteran should also be afforded a new VA examination to determine whether his coronary artery disease status post heart attack is related to service, to include whether it is related to any exposure to lead-based paint, paint fumes, diesel fumes, or other solvents the Veteran may have been exposed to in service.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any outstanding private treatment records, to include from St. Rose Hospital in Henderson, Nevada.

2.  Make arrangements to obtain the Veteran's treatment records from Green Valley Community Based Outpatient Clinic, Southwest Primary Care Clinic, and Northwest Primary Care Clinic.

3.  Thereafter, schedule the Veteran for a VA cardiovascular examination.  All indicated tests and studies are to be performed.  In conjunction with the examination, the entire claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's coronary artery disease had its clinical onset during active service or is related to any in-service disease, event, or injury, to include exposure to lead paint, paint fumes, dust, diesel fumes, and/or any other solvents/chemicals in service.  The examiner is specifically asked to comment on the Veteran's report of shortness of breath, pain or pressure in chest, and palpitation or pounding heart on his May 1977 Report of Medical History, as well as the articles he provided regarding a correlation between exposure to lead and diesel fumes and cardiovascular problems.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's coronary artery disease was caused by his low back disorder and radiculopathy of the lower extremities which prevented him from exercising.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's coronary artery disease was aggravated by his low back disorder and radiculopathy of the lower extremities which prevented him from exercising.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

